DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims	
	Claims 1-5 of US Application No. 16/809,672, filed on 09/15/2022, are currently pending and have been examined. Claim 3 has been amended and claim 5 is new.

Information Disclosure Statement
	The information Disclosure Statement filed on 08/17/2022 has been considered. An initialed copy of form 1449 is enclosed herewith.

Response to Arguments
	Applicant’s arguments, see REMARKS 09/15/2022, with respect to the rejection of claim 3, under 35 USC §112(b), have been fully considered and are persuasive. Therefore, the previous rejection is withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1, 2, and 4, rejected under 35 USC §102, have been fully considered, but are not persuasive. Therefore, the previous rejections are maintained.

	Applicant’s arguments with respect to the rejection of claim 3, under 35 USC §103, have been fully considered but are not persuasive. 

	Applicant has amended claim 3 to remove the terms of degrees. Therefore, the previous rejection, under 35 USC §112(b), is withdrawn. 

	With respect to claim 1, the Applicant argues: 

“…Johri fails to disclose or suggest the time constant used for calculating the estimated torque of the engine varies based on being in a forced or non-forced induction range. Thus, the claimed invention is not disclosed by Johri.” Examiner cordially disagrees.

	Johri discloses determining a time constant that varies based on the turbocharger speed and the turbocharge pressure boost. (¶ [0041]) Because the time constant depends on the speed and pressure of the turbocharger then it follows that when the turbocharger speed and/or pressure are equal to a specific value, e.g., 0, then the vehicle is not operating in a forced induction range and when it is above a value it is considered as operating in the forced induction range. Thus, the Examiner interprets the paragraph ¶ [0041] as teaching setting a time constant value depending on if the vehicle is operating in a forced or non-forced induction range. 

	Johri explains the purpose of the time constant in at least ¶ [0039]-[0044]. Namely, that the time constant is used to help determine the amount of torque provided by the engine in response to receiving a desired torque command from the driver. Instead of providing the maximum amount of torque, which would result in an undesired air/fuel ratio and/or emissions, the system limits the torque from the engine based on the time constant, via a low-pass filter. The low-pass filter, i.e., based on the time constant, adjusts how much torque is provided from the engine, i.e., the responsiveness of torque of the engine. Therefore, the Examiner interprets ¶ [0039]-[0044] as disclosing as setting a time constant that determines the responsiveness, i.e., the amount of torque provided by the engine, differently between a forced induction range in which forced induction by the forced induction device is performed and a non-forced induction range. Therefore, the Examiner finds the above arguments unpersuasive.

	With respect to this argument the Applicant provides the following explanation of a distinction between the instant application and the primary art of reference: 

“The rejection states that Johri, at [0040] and [0041], discloses each and every feature of claim 1. 
 
For example, the Office Action states that the time constant "may vary based on at least one of the turbocharger speed sensed at step 206 and the turbocharger pressure boost sensed at 208". In Johri, a time constant used for a filter that limits an increasing rate of an engine torque command is changed based on a turbocharger speed and a pressure boost. 
 
However, according to the claimed invention, the time constant used for calculating the estimated torque of the engine varies depending on whether the engine is in the supercharging region or the non-supercharging region. 
 
According to a non-limiting embodiment described in Applicant's specification (see pages 16-17), in engine 13 including turbo charger 47 representing one example of a forced induction device, responsiveness of engine torque is different between the forced induction range in which forced induction by turbo charger 47 is performed and the non-forced induction range (a natural aspiration range) and hence engine torque may not accurately be estimated when response delay is taken into account similarly in both of these regions. 
 
Applicant's controller sets the time constant that determines responsiveness to requested engine power representing an output command, differently between the forced induction range and the non-forced induction range. By doing so, an appropriate time constant can be set in each of the forced induction range and the non-forced induction range. Therefore, engine torque can accurately be estimated in each of the forced induction range and the non-forced induction range.”

	As discussed above, the time constant adjusts the amount of torque provided by the engine, i.e., the responsiveness, depending on the amount of forced induction speed and/or boost/pressure. Johri further discloses “The control algorithms described herein improve vehicle operating performance in several ways. Reduced emissions output by the engine during rapid changes in torque output may be achieved. Additionally, the effects of turbo lag may be at least partially avoided by metering the increase in engine torque.” (¶ [0044], Emphasis added) 

	Here it is clear that Johri discloses that there is a difference in responsiveness of the system based on turbo lag. To combat this difference the torque provided by the engine is not the maximum possible, but instead is adjusted, via time constant, in order to meet the driver demands and increase performance, reduce emissions, and prevent the effects of turbo lag. Therefore, The Examiner finds the above argument unpersuasive. 

	Applicant’s arguments with respect to claims 2 and 4 are based on Johri not teaching the entirety of claim 1. However, for the reasons above the Examiner interprets Johri to discloses all of the limitations of claim 1. Therefore, this argument is unpersuasive and the rejections are maintained. 

	Applicants arguments with respect to the rejection of claim 3, is based on the secondary art of Young and Westfall not curing the deficiencies of Johri. However, as explained above, the Examiner finds no deficiencies in Johri. Therefore, this argument is unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johri et al. (US 2015/0112525 A1, “Johri”).

	Regarding claims 1 and 4, Johri discloses hybrid vehicle powertrain management system and method and teaches: 

A hybrid vehicle comprising: (The invention is directed towards a hybrid electric vehicle (HEV) - See at least ¶ [0013] and Fig. 1)

an engine including a forced induction device; (The engine 14 may be coupled to a turbocharger 46, i.e., a forced induction device - See at least ¶ [0020] and Fig. 1)

a motor generator that generates electric power by using motive power of the engine;  5(The HEV 10 contains an electric motor/generator (M/G) 18 - See at least ¶ [0013] and Fig. 1)

a power divider that divides motive power output from the engine into motive power to be transmitted to the motor generator (When the disconnect clutch 26 is at least partially engaged, power flow from the engine 14 to the M/G 18 or from the M/G 18 to the engine 14 is possible. For example, when the disconnect clutch 26 is engaged, the M/G 18 may operate as a generator to convert rotational energy provided by a crankshaft 30 through M/G shaft 32 into electrical energy to be stored in the battery 20 - See at least ¶ [0015]) and motive power to be transmitted to a drive wheel; and (To drive the vehicle with the engine 14, the disconnect clutch 26 is at least partially engaged to transfer at least a portion of the engine torque through the disconnect clutch 26 to the M/G 18, and then from the M/G 18 through the torque converter 22 and gearbox 24. The M/G 18 may assist the engine 14 by providing additional powered torque to turn the shaft 32. This operation mode may be referred to as a “hybrid mode' or an “electric assist mode.” As mentioned above, the VSC 48 may be further operable to issue commands to allocate a torque output of both the engine 14 and the M/G 18 such that the combination of both torque outputs satisfies an accelerator 50 input from the driver - See at least ¶ [0028])

a controller that carries out torque control (The vehicle System Controller (VSC) 48 also includes a torque control logic feature. The VSC 48 is capable of interpreting driver requests based on several vehicle inputs. These inputs may include, for example, gear selection (PRNDL), accelerator pedal inputs, battery temperature, Voltage, current, and battery state of charge (SOC) - See at least ¶ [0026]) of the motor generator for setting a rotation speed of the engine to a target value by using engine torque estimated  in 10consideration of responsiveness to an output command to the engine, (Based at least upon input from the pedal, the controller 48 may allocate torque commands between each of the engine 14 and/or the M/G 18 to satisfy the torque demanded by the driver. The controller 48 may also control the timing of gear shifts within the gearbox 24, as well as engagement or disengagement of the disconnect clutch 26 and the torque converter bypass clutch 36. Like the disconnect clutch 26, the torque converter bypass clutch 36 can be modulated across a range between the engaged and disengaged positions. This produces a variable slip in the torque converter 22 in addition to the variable slip produced by the hydrodynamic coupling between the impeller and the turbine. Alternatively, the torque converter bypass clutch 36 may be operated as locked or open without using a modulated operating mode depending on the particular application - See at least ¶ [0027])

the controller setting a time constant that determines the responsiveness differently between a forced induction range in which forced induction by the forced induction device is performed and a non-forced induction range. (Step 214 includes calculating a variable time constant for the low-pass filter. The time constant may vary based on at least one of the turbocharger speed sensed at step 206 and the turbocharger pressure boost sensed at 208. In this way, the effect of the filter is continually changed as the turbocharger ramps up to its full operating capacity. The time constant may further have a functional relationship to at least one of the above turbocharger parameters, e.g., turbocharger pressure and speed - See at least ¶ [0041] and Fig. 3. If the turbocharger speed/boost is zero then the time constant is determined based on a non-induction range - See at least ¶ [0040])


	Regarding claim 2, Johri further teaches:

wherein the controller changes the time constant such that a value of the time constant (The time constant may vary based on at least one of the turbocharger speed sensed at step 206 and the turbocharger pressure boost sensed at 208. In this way, the effect of the filter is continually changed as the turbocharger ramps up to its full operating capacity - See at least ¶ [0041]) in the forced induction range is greater than a value of the time constant in the non-forced induction range. (The turbocharger 46 may be driven by vehicle exhaust recycled to drive a turbine which is internal to the turbocharger 46. The rotation of the turbine builds additional pressure on air taken in, and exhausts pressurized air from the turbocharger 46 into the engine intake manifold. There is commonly a time lag between the time engine speed is increased to cause exhaust flow and the time in which a build-up of maximum pressure output is achieved by the turbocharger 46. This is in part due to the time needed for the exhaust system and turbocharger 46 to ramp up and generate the maximum available pressure boost. Turbo lag, or the time required to change turbocharger 46 power output in response to a throttle change, may be perceived by a driver as hesitation or slowed throttle response during acceleration as compared to a naturally aspirated engine. Inertia, friction, and compressor load are common contributors to turbo lag - See at least ¶ [0021]; Because Johri discloses adjusting the time constant based on the turbocharger speed and the turbocharger contains a lag then it is clear that the time constant including the forced induction would be greater than the non-forced induction time)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johri, as applied to claim 1, in view of Young (Supercharged vs. Natural Aspirated Engines, “Young”) and in further view of Westfall (Boosting with Altitude-How Elevation Affects Turbochargers, “Westfall”). 

	Regarding claim 3, Johri discloses a controller that determines the engine torque and sets the time constant for the low-pass filter related to the induction device, i.e., the thresholds (see at least ¶ [0026]; [0041]). Johri does not explicitly disclose a detector that detects an atmospheric pressure. However, Young discloses supercharged engines vs naturally aspirated engines and teaches:

further comprising a detector that detects an atmospheric pressure, wherein (In a normally aspirated engine, manifold pressure is limited to the pressure of the atmosphere which is measured with a barometer (barometric pressure) - See pg. 2 §Basics and Terminology)

the controller determines the engine torque as being in the forced induction range when the engine torque exceeds a threshold value, (since the supercharger doesn't stress engine components during low rpm1 operation at no or low boost levels, i.e., the forced induction range is above the “low rpm” threshold, supercharged engines tend to remain reliable and durable for extended periods if maintained properly.)

5the controller determines the engine torque as being in the non-forced induction range when the engine torque is lower than the threshold value, and (since the supercharger doesn't stress engine components during low rpm operation at no or low boost levels, i.e., the non-forced induction range is below the “low rpm” threshold supercharged engines tend to remain reliable and durable for extended periods if maintained properly.)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the hybrid vehicle powertrain management system and method of Johri to provide for barometric information, as taught in Young, to dramatically increase the amount of power the engine is capable of. (At Young pg. 3 §Supercharger Advantages)	

	The combination of Johri and Young does not explicitly disclose that the threshold value when the atmospheric pressure is low is smaller than the threshold value when the atmospheric pressure is high. However, Westfall discloses how elevation affects turbochargers and teaches: 

the controller sets the threshold value such that the threshold value when the atmospheric pressure is a first value smaller than the threshold value when the atmospheric -25 -9190177 USpressure is a second value, wherein the second value is higher than the first value. (Now, as the air density changes (let’s say goes down, as with higher altitudes) the thermal energy needed to turn a specific RPM decreases, causing an increase in turbine shaft speed. According to Kurt Henderson, Engineer – Accelerated Innovation at BorgWarner, “A good rule of thumb is that the turbocharger speed will increase 1 to 2 percent every 1,000 ft of elevation increase.” - See at least pg. 7 §Altitude; The examiner understands this as teaching the threshold will be lower at lower atmospheric pressure due to the decrease of thermal energy needed to turn a specific RPM)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the hybrid vehicle powertrain management system and method of Johri and Young to provide for the turbochargers, as taught in Westfall, to keep the same performance at different altitudes (At Westfall pg. 7 §Altitude)	

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johri, as applied to claim 1, in view of Young.

	Regarding claim 5, Johri further teaches:

wherein the controller estimates the engine torque using a previous value of the time constant, (Step 214 includes calculating a variable time constant for the low-pass filter. The time constant may vary based on at least one of the turbocharger speed sensed at step 206 and the turbocharger pressure boost sensed at 208. In this way, the effect of the filter is continually changed as the turbocharger ramps up to its full operating capacity. The time constant may further have a functional relationship to at least one of the above turbocharger parameters. For example, the controller may have a stored lookup table dictating predetermined time constant values, or perform mathematical computations to derive the time constant of the filter real-time. - See at least ¶ [0041]) [] sets a current value of the time constant depending on whether the engine torque is in the forced induction range or the non-forced induction range by the forced induction device. (Step 214 includes calculating a variable time constant for the low-pass filter. The time constant may vary based on at least one of the turbocharger speed sensed at step 206 and the turbocharger pressure boost sensed at 208. In this way, the effect of the filter is continually changed as the turbocharger ramps up to its full operating capacity. The time constant may further have a functional relationship to at least one of the above turbocharger parameters, e.g., turbocharger pressure and speed - See at least ¶ [0041] and Fig. 3. If the turbocharger speed/boost is zero then the time constant is determined based on a non-induction range - See at least ¶ [0040])

	Johri does not explicitly teach, but Young further teaches:

[]determines that the engine torque is in the forced induction range when the estimated engine torque is larger than the threshold value, ((since the supercharger doesn't stress engine components during low rpm2 operation at no or low boost levels, i.e., the forced induction range is above the “low rpm” threshold, supercharged engines tend to remain reliable and durable for extended periods if maintained properly.) determines that the engine torque is in non-forced induction when the estimated engine torque is smaller than the threshold value and [] (since the supercharger doesn't stress engine components during low rpm operation at no or low boost levels, i.e., the non-forced induction range is below the “low rpm” threshold supercharged engines tend to remain reliable and durable for extended periods if maintained properly.) 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the hybrid vehicle powertrain management system and method of Johri to provide for barometric information, as taught in Young, to dramatically increase the amount of power the engine is capable of. (At Young pg. 3 §Supercharger Advantages)	

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.C./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        




                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Torque (lb.in) = 63,025 x Power (HP) / Speed (RPM)
        
        2 Torque (lb.in) = 63,025 x Power (HP) / Speed (RPM)